DETAILED ACTION
	The amendment filed on 10-31-2020 is acknowledged. Claims 1, 4-8 and 25 have been amended.. Claims 1-30 are pending. Claims 2-3, 9-24 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 1, 4-8 and 25-26 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 10-31-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Withdrawn
	The objection to claims 1, 4-6 and 25 the improper notation of a genus name is withdrawn in light of the amendment thereto.

Claim Objections Maintained
The objection to claim 1 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. The amendment to the claim is acknowledged but is insufficient to overcome the objection. Applicant is reminded that the elected invention is limited to a fusion protein comprising an Alp1 protein (SEQ ID NO:8) and an Alp2 protein (SEQ ID NO:10).

Claim Rejections Withdrawn
	The provisional rejection of claims 1, 4-8 and 25-26 on the ground of nonstatutory double patenting as being unpatentable over claim 13-15, 17 and 19 of copending Application No. 16/067,529 (reference application) is withdrawn as the copending application has been issued as a patent (U.S. Patent 10,888,610).
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…comprising:  a first amino acid sequence…”is withdrawn in light of the amendment thereto.
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…fused to a second amino acid sequence…” is withdrawn in light of the amendment thereto.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…being derived from different group B Streptococcus strains” is withdrawn in light of the amendment thereto.

	The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…said second amino acid sequence has at least 80%…” is withdrawn in light of the amendment thereto.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase "such as" is withdrawn in light of the amendment thereto.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase "such as" is withdrawn in light of the amendment thereto.
	
Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant argues:
1.  The specification defines a “representative member” of the claimed genus in the form of the described Alp1N-Alp2N fusion protein.
2.  The specification demonstrates that the Alp1N-Alp2N fusion protein (SEQ ID NO:12) has a proven effect given that:
The Alp1N-Alp2N fusion protein induces equal titers of antibodies against the N-terminal regions of the Alp1 and Alp2 proteins.
The Alp1N-Alp2N fusion protein induces similar titers of antibodies to the Alp1 and Alp2 proteins as the RibN-AlpCN fusion protein does against the N-terminal regions of the Rib and AlpC proteins.
As disclosed in WO 2008127197, the RibN-AlpCN fusion protein is known to induce a protective immune response.
Antibodies to the RibN-AlpCN fusion protein provides passive immunization.
Consequently, the skilled artisan would consider that the Alp1N-Alp2N fusion protein of the instant claims would also provide protective immunity against GBS since it elicits the same antibody titers (albeit to different proteins) as the RibN-AlpCN fusion protein (which is protective against GBS).

4.  Antibodies generated against Alp1N and Alp2N kill GBS bacteria by opsonophagocytosis.
5.  There is a synergistic effect when immunizing with a combination of GBS-NN and GBS-NN2.
6.  Ellis et al. is concerned with new technologies for making vaccines not the problems in making predictions.
7.  Boslego et al. uses a single gonococcal pillin protein and therefore cannot be taken as evidence that the Alp1N-Alp2N fusion protein is ineffective.
8.  The defining feature common for the claimed fusion proteins is a 90% sequence identity to SEQ ID NO:8 and SEQ ID NO:10 which provides the required correlation between structure and function.
9.  The concept of sequence identity is well known in the technical field and can be easily determined.
10.  Percent identity of 90% will allow minor variations to the sequences which minor sequences will not lead to any significant difference in protective effect of the claimed fusion protein.
11.  The requirement to describe the immunoepitopes is not applicable as the fusion protein of SEQ ID NO:12 has a proven protective effect and the claimed genus of fusion proteins is sufficiently close that the maximum number of substitutions does not significantly change the protective effect.
12.  Skolnick et al. fails as proof that the skilled artisan would reject the assertion, that if the Alp1N-Alp2N fusion proteins elicited protective antibodies that a variant of said fusion protein would also elicit protective antibodies.

	With regard to Point 1, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative number of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. The disclosure of a single member of the claimed genus does not satisfy this requirement as the specification is silent with regard to the defining feature (i.e. the immunoepitopes that elicit the required protective immune response). Additionally, the specification clearly demonstrates that the efficacy of all potential “vaccines” must be tested empirically when it states: “To determine whether protective immunity is induced by a fusion protein or vaccine, techniques well known for a person skilled in the art can be used. For example, to determine whether immunization with a fusion protein or vaccine of the invention induces protective immunity against group B Streptococcus infection, immunized test animals can be challenged with group B Streptococcus and growth and spread of the group B Streptococcus is measured.” (see paragraph [0059]).
	With regard to Point 2, the instant claims are not limited to the fusion protein of SEQ ID NO:12. Moreover, contrary to Applicant’s assertion, the induction of antibodies cannot be correlated to the induction of a protective immune response. Finally, the ability of the claimed fusion proteins to induce a protective immune response cannot be based on the efficacy RibN-AlpCN fusion protein (or any other heterologous protein). The efficacy of vaccines cannot be predicted but must be determined empirically. Contrary to Applicant’s assertion, the ability to Streptococcus infection, immunized test animals can be challenged with group B Streptococcus and growth and spread of the group B Streptococcus is measured.” (see paragraph [0059]).
	With regard to Points 3 and 4, Applicant is reminded that the MPEP 716.01(c) clearly sets forth that:
716.01(c)    Probative Value of Objective Evidence [R-10.2019]
I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Streptococcus infection, immunized test animals can be challenged with group B Streptococcus and growth and spread of the group B Streptococcus is measured.” (see paragraph [0059]). Finally, the instant claims are not limited to the fusion protein engendered by SEQ ID NO:12.
	With regard to Point 5, Applicants arguments regarding synergy is not germane to the rejection of record as the instant claims are limited to a single fusion protein.
	With regard to Points 6, 7 and 12, the cited references point out the difficulties of identifying and developing vaccines. Their position is clearly buttressed by the specification which clearly states: “To determine whether protective immunity is induced by a fusion protein or vaccine, techniques well known for a person skilled in the art can be used. For example, to determine whether immunization with a fusion protein or vaccine of the invention induces protective immunity against group B Streptococcus infection, immunized test animals can be challenged with group B Streptococcus and growth and spread of the group B Streptococcus is measured.” (see paragraph [0059]).
43 substitution variants. The rejected claims also encompass insertional and deletion variants the claimed genus exponentially larger. While the skilled artisan could envision the variant fusion proteins with at least 90% sequence identity to SEQ ID NO:8 and SEQ ID NO:10 (e.g. the fusion protein of SEQ ID NO:12), they would not be able to predict which of those variants (if any) would have the ability to induce a protective immune response against group B Streptococcus. Given, the specification fails to disclose which amino acid residues in the component proteins are essential for eliciting the claimed immune response, or which amino acids might be added, replaced or deleted so that the resultant component protein retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant component protein retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of fusion proteins to which the claims refer; and accordingly the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. Moreover, contrary to Applicant’s assertion, none of the claimed fusion proteins have been demonstrated to be effective in inducing a protective immune response against group B Streptococcus. Finally, the specification clearly demonstrates that the efficacy of all potential “vaccines” must be tested empirically when it states: “To determine whether protective immunity is induced by a fusion protein or vaccine, techniques well known for a person skilled in the art can be used. For example, to determine whether immunization with a fusion protein or vaccine of the invention induces protective immunity against group B Streptococcus infection, immunized test animals can be challenged with group B Streptococcus and growth and spread of the group B Streptococcus is measured.” (see paragraph [0059]).
  
As outlined previously, the claimed invention is directed to a fusion proteins comprising a protein with at least 90% sequence identity to the N-terminal region of a first group B Streptococcus surface protein (Alph1 - SEQ ID NO:8) and a second protein with at least 90% sequence identity the N-terminal region of a second group B Streptococcus surface protein (Alph2 - SEQ ID NO:10) wherein said fusion protein is capable of inducing a protective immune response against group B Streptococcus.
Given that with the exception of claims 7 and 8, there is no limitation with regard to the sequences of the two component proteins of the claimed fusion protein. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative number of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of vaccines, Applicant must adequately describe the immunoepitopes within the two component proteins that induce a protective immune response against group B Streptococcus when they are part of a fusion protein. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of vaccines (fusion proteins) to which the claims are drawn, such as a correlation between the structure of the fusion protein and Streptococcus), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. Moreover, the specification fails to disclose which amino acid residues in the component proteins are essential for eliciting the claimed immune response, or which amino acids might be added, replaced or deleted so that the resultant component protein retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant component protein retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of fusion proteins to which the claims refer; and accordingly the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccine” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed fusion proteins are capable of inducing protective immunity. This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed fusion proteins, i.e. would not be able to accurately predict if protective immunity has been induced. The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic. Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph). Unfortunately, in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the  Streptococcus.  The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by group B Streptococcus. There is no disclosure of subjects that have been immunized with the claimed fusion proteins nor is there a disclosure of challenge studies that have been conducted to establish the claimed fusion proteins ability to provide protection against B. anthracis infections. The specification merely refers to the use of the claimed fusion proteins in a general or prophetic sense but provides no real data. Consequently, there is no correlation between structure and function as required by the Written Description requirement. Moreover, the specification clearly demonstrates that the efficacy of all potential “vaccines” must be tested empirically when it states: “To determine whether protective immunity is induced by a fusion protein or vaccine, techniques well known for a person skilled in the art can be used. For example, to determine whether immunization with a fusion protein or vaccine of the invention induces protective immunity against group B Streptococcus infection, immunized test animals can be challenged with group B Streptococcus and growth and spread of the group B Streptococcus is measured.” (see paragraph [0059])
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed fusion proteins is not deemed representative of the genus of vaccines to which the claims refer.


New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-8 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of U.S. Patent No. 10,888,610. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to compositions comprising a fusion protein comprising a sequence with at least 90% sequence identity to SEQ ID NO:12. Given, the open claim language of the instant claims it does not preclude the additional elements recited in the copending claims.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim already requires that the first and second group B Streptococcus proteins .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.







/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 17, 2021